DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8-18-2020 is being considered by the examiner.

Examiner’s Note: For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2 and 5-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonthron, et. al., U.S. Patent Application Publication Number 2008/0100510, published May 1, 2008 in view of Mizutani, et. al., U.S. Patent Application Publication Number 2012/0119939, published May 17, 2012.

As per claim 1, Bonthron discloses a method for measuring an elevation angle and/or an azimuth angle with an antenna array, the antenna array comprising at least two transmitting antennas that have a horizontal and a vertical spacing from one another, at least four receiving antennas that have a horizontal spacing from one another, and a monolithic microwave circuit (Bonthron, Fig. 2B and 4A),
the method comprising: transmitting identical transmitted signals formed of successive linear- frequency-modulated ramps through the transmitting antennas of the antenna array using time division multiplexing, the time division multiplexing being achieved through alternating attenuation of the signals transmitted by the transmitting antennas (Bonthron, ¶59);

transforming the down-converted and sampled echoes via an FFT into a 2D image domain; determining phase differences from the image data (Bonthron, ¶61);
and determining an error-compensated elevation angle and/or an error- compensated azimuth angle via a compensation in order to compensate for a systematic error present because of the lack of separation of the two transmitted signals, the compensation being performed: after the measurement of the phase differences, or after the measurement of the phase differences and the calculation from the measured phase differences of an azimuth angle or elevation angle that is erroneous because of the lack of separation of the transmitted signals (Bonthron, ¶51 and 100).
Bonthron fails to explicitly disclose transmission via time division multiplexing and performing compensation after measurement of phase differences.
Mizutani teaches time division multiplexing (¶79) and error compensation after phase determination (¶97).
It would have been obvious to use time division multiplexing and compensation after phase difference in order to gain the obvious benefit of identifying each transmit and return signal from the other and provide error compensation after the results have been determined from the various Tx and Rx antenna combinations.



As per claims 5-7, Bonthron as modified by Mizutani further discloses using equations and coefficients to determine phase differences (Mizutani, ¶88-95).
The examiner submits it is well within the skill of a person in the art to determine how best to utilize the information known and the information collected to achieve an outcome.

As per claim 9, Bonthron as modified by Mizutani further discloses the method according to claim 2, wherein the phase differences are initially used [for calculating an erroneous elevation angle and/or an erroneous azimuth angle]. (Mizutani, ¶88-95).
Examiner’s Note: It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed (above and below in brackets) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).

Claims 3, 4, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonthron and Mizutani as applied to claims 2 and 9 above, and further in view of Pleva, et. al., U.S. Patent Number 6,816,107, published November 9, 2004.


Pleva teaches storage of known error adjustments in a lookup table (Col. 11, lines 54-60).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use a lookup table in order to gain the obvious benefit of storing known values locally for easy reference.

As per claim 10, Bonthron as modified by Mizutani and Pleva discloses the method according to claim 9, wherein the erroneous angle or angles are variables of equations [for calculating one or more compensated values and/or input quantities for lookup of compensated values in a lookup table] (Mizutani, ¶88-95 and Pleva, Col. 11, lines 54-60).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E WINDRICH whose telephone number is (571)272-6417. The examiner can normally be reached M-F ~7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 5712726878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E WINDRICH/           Primary Examiner, Art Unit 3619